Exhibit 10.45

 

 

  

BRIDGELINE DIGITAL, INC.

 

AMENDMENT #1 TO

10% SECURED SUBORDINATED CONVERTIBLE NOTES

 

THIS AMENDMENT #1 TO 10% SECURED SUBORDINATED CONVERTIBLE NOTES (this
“Amendment”) is made as of December 23, 2015, by and among Bridgeline Digital,
Inc., a Delaware Corporation (the “Company”) and the holders of the Notes
(defined below). All capitalized terms used but not defined herein shall have
the meaning set forth in the Purchase Agreement (defined below).

 

WHEREAS, the Company has previously issued certain 10% Secured Subordinated
Convertible Notes (the “Notes”) to the Holders pursuant to a Note Purchase
Agreement between the Company and the Holders, dated as of September 30, 2013
and amended on November 6, 2013 (the “Purchase Agreement”);

 

WHEREAS, the Notes were issued in two closings on September 30, 2013 and
November 6, 2013 and each Note currently matures three years from the date of
issuance; and

 

WHEREAS, the Company and the Holders of sixty-seven percent (67%) of the
outstanding principal amount under the Notes desire to amend the Notes to extend
the maturity date of the Notes to March 1, 2017, to increase the interest rate
under the Notes and to add a prepayment penalty under the Notes.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Holders agree as follows:

 

1.      Amendments. Each of the Notes is hereby amended as follows:

 

 

(a)

The Maturity Date of the Notes shall be changed to March 1, 2017 by deleting all
references to a maturity date of either “September 30, 2016” or “November 6,
2016”, as applicable, and replacing such references with the date “March 1,
2017”;

 

 

(b)

Effective January 1, 2016, the interest rate under Section 2(a) of the Notes
shall be increased to 11.5% per annum; and

 

 

(c)

The following language shall be added at the end of Section 2(d) of the Notes:

 

“If the Company prepays any portion of the principal amount of this Note on or
before the Maturity Date the Company shall pay a premium equal to 2% of the
amount of principal of this Note being prepaid.”

 

2.     Waiver. The Holders hereby acknowledge and consent to the Company’s prior
issuance of a total of $2,250,000 in aggregate principal amount of term notes to
Michael Taglich and a $250,000 term note to Robert Taglich and waive any prior
notice of the issuance thereof.     

 

3.     No Other Amendments. Except as expressly set forth herein, each of the
Notes shall remain in full force and effect in accordance with its terms.

 

4.      Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which once so executed and delivered (including
by facsimile and other means of electronic transmission) shall be considered an
original, but all such counterparts shall together constitute the same
instrument.

 

 
1

--------------------------------------------------------------------------------

 

 

5.      Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York except as to its conflicts of
laws principles.

 

 

[Remainder of Page Intentionally Left Blank]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment #1 to 10%
Secured Subordinated Promissory Notes as of the day and year first above
written.

 

 

COMPANY:

 

BRIDGELINE DIGITAL, INC.

 

 

By: /s/ Michael Prinn

Name:  Michael Prinn

Title:  Chief Financial Officer

     

 

HOLDERS:

 

 

Name of Investor:

      If an entity:      

Print Name of Entity:

          By:           Name:           Title:              

If an individual:

      Print   Name:              

Signature:

 

 

3 

 